          Case 7:20-cv-03612-KMK Document 6
                                          4 Filed 08/25/20
                                                  08/20/20 Page 1 of 1




IN THIS UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

E.A. and J.A., on behalf of their minor child, M.A.,

                              Plaintiff,                           NOTICE OF MOTION

       -vs-
                                                                   7:20-cv-03612-KMK
THE EAST RAMAPO CENTRAL SCHOOL DISTRICT,

                              Defendant.



       PLEASE TAKE NOTICE that upon the annexed motion, the accompanying Affirmation

of Allison B. Fiut, Esq., dated August 19, 2020, the exhibits annexed thereto, and the

accompanying Memorandum of Law, and upon all prior proceedings, Defendant East Ramapo

Central School District (herein “Defendant”), by and through counsel, will move this Court, at a

location and on a date and time to be determined by the Court, for an Order, pursuant to Rule

12(b)(5) of the Federal Rules of Civil Procedure, dismissing the Complaint.

       PLEASE TAKE FURTHER NOTICE that pursuant Local Rule 6.1(b) any opposing

affidavits and answering memoranda must be served within fourteen days after service of the

moving papers.

Dated: Buffalo, New York
       August 19, 2020                                     HARRIS BEACH PLLC

  The Motion is rejected for failure to follow
                                                           By:_/s/ Allison B. Fiut________
  the pre-motion letter procedure set forth in
                                                           Allison B. Fiut, Esq.
  Judge Karas's Individual Rules.
                                                           Attorneys for Defendant
                                                           726 Exchange Street, Suite 1000
  The Clerk of Court is respectfully directed              Buffalo, New York 14210
  to terminate the pending Motion at Dkt.                  (716) 200-5050
  No. 4.                                                   afiut@harrisbeach.com

TO: All Counsel (By CM/ECF)




                                                                        Aug. 25, 2020
